Citation Nr: 1523027	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  96-31 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for hearing loss disability.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for tinnitus.  

3.  Whether new and material evidence has been presented to reopen a claim of service connection for a low back disability.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a prostate disability.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to September 1971, with subsequent service in the Army National Guard and U.S. Army Reserve to include a period of active duty for training (ACDUTRA) in August 1974.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions in March 2007 and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the April 2007 decision, the RO denied the claim for a TDIU, and in the August 2009 decision, the RO denied the service connection claims and the applications to reopen the new and material evidence claims.  In July 2014, the Board remanded the case to the RO for additional development of these claims.  

It is also noted that another issue is in appellate status but not before the Board for consideration at present, namely, entitlement to disability compensation under 38 U.S.C.A. § 1151 for a left foot disability.  This matter originally came before the Board on appeal of a January 1996 RO rating decision, and was previously remanded by the Board in January 2006, July 2008, and May 2010.  Then, in June 2012, the Board denied the claim for compensation under 38 U.S.C.A. § 1151, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), which vacated the Board's decision and remanded the case to the Board for readjudication consistent with the Joint Motion.  In July 2014, the Board remanded the case to the RO for additional development of the 38 U.S.C.A. § 1151 issue, but as the RO has not completed action on the issue as directed in the remand, the claim is not properly before the Board for review.  

As previously noted in the July 2014 Board Remand, the Veteran desired to reopen previously denied claims of service connection for a vision disability, heart disability, a low back disability, irritable bowel syndrome, and a disability of the feet (which were most recently denied by the Board in July 2008).  With the exception of a right foot disability claim, which the RO reopened and denied on the merits in a May 2015 rating decision, the claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In July 2014, the Board remanded the case to the RO in order to afford the Veteran a hearing at the RO before a traveling Veterans Law Judge (Travel Board hearing).  The hearing was to address only six of the seven issues on appeal.  After the remand, additional records were associated with the file, but it does not appear that the RO scheduled the Veteran for a hearing.  Rather, the Board in February 2015 inexplicably sent the Veteran a letter, notifying him of a scheduled hearing to be held in April 2015 at the Board's offices in Washington, DC.  The Veteran did not appear for that hearing.  It is noted, however, that in the closing paragraph of a letter addressed to his representative, which was received at the RO in March 2015, the Veteran indicated that he did not have the funds to travel to Washington, DC, to appear at a hearing there and desired his representative to appear on his behalf.  

In short, the Board remand directed that the Veteran be scheduled for a Travel Board hearing, but he was instead erroneously scheduled for a hearing in Washington, DC.  Where, as here, the requested development has not been completed, further action is necessary to comply with the remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  To ensure due process, the Board must send the case to the RO so that the Veteran may be scheduled for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local VA office.  The hearing will only pertain to the following issues:  the applications to reopen claims of service connection for hearing loss, tinnitus, and a low back disability; entitlement to service connection for hypertension and for a prostate disability; and entitlement to a TDIU.  Thereafter, process the appeal in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).  

